Citation Nr: 1636109	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice connected pension benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1994 to August 2005 and in the U.S. Army from June 2007 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of the Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  Jurisdiction over the claim has since been transferred to the RO in Winston-Salem, North Carolina.  

The Board remanded this matter in May 2014 for additional development. 

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision on the issue on appeal, VA received written notification from the Veteran that he wished to withdraw this appeal; this withdrawal was confirmed in an August 2016 letter from the Veteran's authorized representative.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.
In July 2015, VA received written notification from the Veteran that he wished to withdraw this appeal.  In an August 2016 letter, the Veteran's authorized representative confirmed that the Veteran wished to withdraw the appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


